TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-05-00211-CR


Charles Raymond Lee, Appellant

v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 277TH JUDICIAL DISTRICT

NO. 03-798-K277, HONORABLE KEN ANDERSON, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N

A jury found appellant Charles Raymond Lee guilty of two counts of aggravated
sexual assault.  See Tex. Pen. Code Ann. § 22.021 (West Supp. 2005).  The jury assessed a term of
life imprisonment for each count.
Appellant's court-appointed attorney filed a brief concluding that the appeal is
frivolous and without merit.  The brief meets the requirements of Anders v. California, 386 U.S. 738 
(1967), by presenting a professional evaluation of the record demonstrating why there are no
arguable grounds to be advanced.  See also Penson v. Ohio, 488 U.S. 75 (1988); High v. State, 573
S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974);
Jackson v. State, 485 S.W.2d 553 (Tex. Crim. App. 1972); Gainous v. State, 436 S.W.2d 137 (Tex.
Crim. App. 1969).  Appellant also filed a pro se brief.
We have reviewed the record, counsel's brief, and the pro se brief.  We find nothing
in the record that might arguably support the appeal.  See Bledsoe v. State, 178 S.W.3d 824, 826-27
(Tex. Crim. App. 2005).
The judgments of conviction are affirmed.


				____________________________________________
				Jan P. Patterson, Justice
Before Chief Justice Law, Justices Patterson and Pemberton
Filed:   May 19, 2006
Affirmed
Do Not Publish